DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 12, line 2 change “wherein the adapting of the fish repeatedly performs a process of” to -- wherein the step of adapting the fish comprises: repeatedly performing a process of—


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the holes oriented in a non-perpendicular direction with respect to the surface of the bulk box must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
Reasons for Allowance
Claims 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or teach a method for inducing artificial hibernation of fish, live fish packaging method, and live fish packaging container as claimed. Specifically, wherein the holes for injecting the oxygen into the bulk box are oriented in a non-perpendicular direction with respect to the surface of the bulk box, wherein sealing the holes adapted to inject the oxygen into the bulk box comprises blocking the holes with stoppers and sealing areas surrounding the holes with silicone, in combination with the other limitations of the claim.
The prior art of record Kudo (JP 2014161239) and Shimabukuro (WO 2017047583) similarly disclose a method for injecting oxygen into a fish packaging container, and subsequently sealing. However, as indicated in applicant’s remarks, the holes of both Kudo and Shimabukuro are not oriented in a non-perpendicular direction 
Additionally, the cited prior art above does not disclose blocking the holes with stoppers and sealing areas surrounding the holes with silicone. As indicated in applicant’s remarks (page 4) seals formed with tape or adhesive, as disclosed by Kudo and Shimabukuro, fail to maintain sealed conditions resulting increased fish losses.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228. The examiner can normally be reached M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        


/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644